Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Page 1 of 57

Exhibit A-1
Exhibit A-2
Exhibit A-3
Exhibit A-4
Exhibit A-5

Exhibit A-6

Exhibit A-7

Exhibit A-8

Exhibit A-9
Exhibit A-10
Exhibit A-11

EXHIBIT “A”

Exhibits Required by Local Rule 81
Copy of Service of Process - LM Transportaciones SA DE CV
Copy of Service of Process — Gonzalo Perez Gonzalez
Copy of Service of Process — Joaquin Cavazos
Copy of Plaintiff's Original Petition and Request for Disclosures

Copy of Defendant Joaquin Cavazos’ Original Answer, Cross Claim and Request
for Disclosures

Defendants Gonzalo Perez Gonzalez and LM Transportaciones SA DE DV’s
Original Answer

Defendants/Cross-Defendants Gonzalo Perez Gonzalez and LM Transportaciones
SA DE CV’s Original Answer to Cross-Claim of Co-Defendant Joaquin Cavazos

Defendants Gonzalo Perez Gonzalez and LM Transportaciones SA DE CV’s
Original Third-Party Petition

Defendants/Cross-Defendants’ Notice to Counsel of Filing Removal
Copy of Civil Docket/ Case Summary

Index of Parties and Counsel
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagpet@roéatiy Fitea
6/10/2020 9:09 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

NOTICE: Pursuant to TRCP 126: Statement of Inability to Afford Payment
of Court Costs or an Appeal Bond filed = NO

C-1629-20-C
139TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

CITATION
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this cilation
by 10:00 a.m, on the Monday next following the expiration of twenty (20) days after you
were served with (his citation and petition, a default judgment may be taken against you.

LM TRANPORTACIONES SA DE CV
9801 S. CAGE BLVD., SUITE 5
PHARR, TEXAS 78577

You are hereby commanded to appear by filing a written answer to the PLAINTIFFS’
ORIGINAL PETITION AND REQUEST FOR DISCLOSURES on or before 10:00
o’clock a.m. on the Monday next after the expiration of twenty (20) days after the date of
service hereof, before the Honorable Bobby Flores, 139th District Court of Hidalgo
County, Texas at the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 13th day of May, 2020 and a copy of same
accompanies this citation. The file number and style of said suit being C-1629-20-C,
MARIA C. LONGORIA, RUDY R. VALDERAS VS. GONZALO PEREZ
GONZALEZ, LM TRANSPORTACIONES SA DE CV, JOAQUIN CAVAZOS

Said Petition was filed in said court by Attorney MANUEL GUERRA, III; 320 W
PECAN AVE. MCALLEN, TX 78501.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof,

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 19th day of May, 2020.

LAURA HINOJOSA, DISTRICT CLERK
108.N. CLOSNER, EINBURG, TEXAS
BYDALGO yeu

G my, ’
NDRIA ®ARCIA, DEPUTY CLERK
, if
if

4

     

EXHIBIT

iA
 

Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Pé&lgetranisagy riled
6/10/2020 9:09 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

 

C-1629-20-C
OFFICER’S RETURN
Came to hand on _19 of __ May , 202.0 at 5:20. o'clock _p um. and
executed in Hidalgo County, Texas by delivering to each of the within named

Defendant in person, a true copy of this citation, upon which I endorsed the date of
delivery to said Defendant together with the accompanying copy of the

Plaintiff's Original Petition and Request (petition) at the following times and places, to-wit:
for Disclosures with Attached Exhibit A

 

 

 

 

 

 

 

 

 

NAME DATE TIME PLACE

LM Transportaciones SA de CV 9400 Lamar, Pharr, Tx 78577

through Jessica Garcia 6/8/2020 | 10:12 am

And not executed as to the defendant, the
diligence used in finding said defendant, being: and the
cause of failure to execute this process is: and the

 

information received as to the whereabouts of said defendant, being:
. lL actually and necessarily traveled miles in the
service of this citation, in addition to any other mileage I may have traveled in the service
of other process in the same case during the same trip.

 

 

Fees: serving ... copy(s) $___
MILES oo. esssesossesoes $

 

DEPUTY
COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
CONSTABLE OR CLERK OF THE COURT
In accordance to Rule 107, the officer or authorized person who serves or attempts to
serve a citation must sign the return, If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return must either be verified or be signed

under the penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

 

 

 

 

“My name is Rudy Trevino » my date of birth is
11/29/71 and the address is PO Box 641, Mission, Tx 78573 sand I

declare under penalty of perjury that the foregoing is true and correct.

EXECUTED in Hidalgo__ County, State of Texas, on the 8 day of _ June ,

2, aa |

Declarant”

5/31/2022 8690

 

If Certified by the Supreme Court of Texas
Date of Expiration /PSC Number
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pé&petr4rofatty/rited
6/10/2020 9:09 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

NOTICE: Pursuant to TRCP 126: Statement of Inability to Afford Payment
of Court Costs or an Appeal Bond filed = NO

€-1629-20-C
139TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

CITATION
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this citation
by 10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served with this citation and petition, a default judgment may be taken against you.

GONZALO PEREZ GONZALEZ

PLACE OF EMPLOYMENT: LM TRANSPORTACIONES SA DE CV, RANGEL
9801 S. CAGE BLVD., SUITE 5

PHARR, TEXAS 78577

AND/OR WHERVER HE MAY BE FOUND

You are hereby commanded to appear by filing a written answer to the PLAINTIFES’
ORIGINAL PETITION AND REQUEST FOR DISCLOSURES on or before 10;00
o’clock a.m. on the Monday next after the expiration of twenty (20) days after the date of
service hereof, before the Honorable Bobby Fiores, 139th District Court of Hidalgo
County, Texas at the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 13th day of May, 2020 and a copy of same
accompanies this citation. The file number and style of said suit being C-1629-20-C,
MARIA C. LONGORIA, RUDY R. VALDERAS VS. GONZALO PEREZ
GONZALEZ, LM TRANSPORTACIONES SA DE CV, JOAQUIN CAVAZOS

Said Petition was filed in said court by Attorney MANUEL GUERRA, II, 320 W
PECAN AVE. MCALLEN, TX 78501.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 19th day of May, 2020.

LAURA HINOJOSA, DISTRICT CLERK
100,N. CLOSNER, EENBURG, TEXAS
Heep Ne \PEXAS"

  

 

ANDRIA “hat DE. coTT CLERK
if
EXHIBIT

1 fa

 
 

Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pé&tpetorotatyFited
6/10/2020 9:09 AM

Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

C-1629-20-C
OFFICER’S RETURN

Came to hand on __19 of _ May , 2020 at 5:20 o’clock p.m. and
executed in Hidalgo County, Texas by delivering to each of the within named
Defendant BEGET iS "True copy of this citation, upon which I endorsed the date of
delivery to said Defendant together with the accompanying copy of the
Plaintiff's Original Petition and Request__ (petition) at the following times and places, to-wit:
for Disclosures with Attached Exhidit A

NAME DATE TIME PLACE

Gonzalo Perez Gonzalez . :
LM Tranportaciones SA de CV 6/2/2020) 2:57 pm | 9801 S. Bivd, Suite 5

Pham—Texas 7/8577

 

 

 

 

 

 

 

 

Ranagel
RRR: 7020 0090 0001 6872 5452

 

 

 

And not executed as to the defendant, the
diligence used in finding said defendant, being: and the
cause of failure to execute this process is: and the
information received as {to the whereabouts of said defendant, being:

I actually and necessarily traveled miles in the

 

service of this citation, in addition to any other mileage I may have traveled in the service
of other process in the same case during the same trip.

Fees: serving ... copy(s) $
MIUES eee $

 

DEPUTY
COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
CONSTABLE OR CLERK OF THE COURT

In accordance to Rule 107, the officer or authorized person who serves or attempts to
serve a citation must sign the return. If the return is signed by a person other than a
sheriff, constable or the clerk of the court, the return must either be verified or be signed
under the penalty of perjury. A return signed under penalty of perjury must contain the
statement below in substantially the following form:

“My name is Rudy Trevino , my date of birth is
11/29/71 and the address is PO Box 641, Mission, Tx 78573 and J
declare under penalty of perjury that the foregoing is true and correct.

EXECUTED inHidalgo__ County, State of Texas, on the 5 day of _June

ats
LG Lo

fo _—_—o' —
Declarant”

5/31/2020 8690

If Certified by the Supreme Court of Texas
Date of Expiration / PSC Number

 

 
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pé&@etr6rtiaty/Fited

    

           
   
 

SENDER: COMPLETE-THIS SECTION

& Complete items +, 2, and 3.
@ Print your name and address on the reverse
sc that we can return the card to you.

@ Attach this card to the back of the malipiece,
or on the front if space permits. _

t

 

6/10/2020 9:09 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

       

‘COMPLETE THIS SECTION ON DELIVERY

CO Agent
_ Ol Addressee

phe

 

 

 

1.

he

GONZALO PEREZ GONZALEZ i
LM TRANSPORTACIONES SA DE CV, RANGEL
9801 S. CAGE BLVD., SUITE 5

PHARR, TEXAS 78577

LEV HUNG AUS DARE BYU TY ART TT

9590 9402 5788 0034 5590 28
2. Article Number (Transfer from service labe)
7OeG O0590 OOO b4?e2e S45

& Is delivery address different from item 17 CT Yes
if YES, enter delivery address below: [Cj] No

 

 

————— —

3. Sorvice Type O Priority Mall Express®

 

© Acutt Signature 1 Registered Mall™
C) Adult Signature Restricted Deilvery o Rrgistored Mall Restricted
Cl Oeated hal R floted Delivery o Retuen Re ipt f
OC Gerllfied Mail Reati nm Racelpt for
C Collect on Delivery Merchandise
C1 Goltect on Daiivery Restricted Delivery Oi Signature Confirmation™
C1 Inemort Mall D Signature Continmation
o dal Restricted Dallvery Basidcted Delivery

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt ;
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Pewgerénefiy/riled
6/10/2020 9:09 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

 

 

   
   

AE

  
        

RGV Process;
if .
P.O. Box 644 NG Services

Mission, Texas 78573
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagerérifa/rited
6/10/2020 9:09 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

USPS.com® - USPS Tracking® Results Page | of 2

ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIO...

USPS Tracking’ acs >

Track Another Package +

Remove *<

Tracking Number: 70200090000168725452

Your item was delivered to an individual at the address at 2:57 pm on June 2, 2020 in .
PHARR, TX 78577.

Y Delivered

June 2, 2020 at 2:57 pm
Delivered, Left with Individual
PHARR, TX 78577

yoeqpes

Get Updates .-

 

 

 

Text & Email Updates Vv
Tracking History Vv
Ww

Product Information

 

See Less A

Can’t find what you're looking for?
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD Pée@etOridabyFited
6/10/2020 9:09 AM

Hidalgo. County District Clerks
Reviewed By: Xavier Jimenez
USPS.com® ~ USPS Tracking® Results Page 2 of 2

Go to our FAQs section to find answers to your tracking questions.

FAQs

yoeqpss
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagerbaiedi} Filed
7/17/2020 10:16 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

C-1629-20-C
139TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

CITATION
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attomey. If
you or your attorney do not file a written answer with the clerk who issued this citation
by 10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served with this citation and petition, a default judgment may be taken against you.

THE ESTATE OF BRITNEY JUSTINE CAVAZOS
2512 SWALLOW AVE.
MCALLEN, TEXAS 78504

You are hereby commanded to appear by filing a written answer to the DEFENDANTS
GONZALO PEREZ GONZALEZ AND LM TRANSPORTACIONES SA DE CV’S
ORIGINAL THIRD-PARTY PETITION on or before 10:00 o’clock a.m. on the
Monday next after the expiration of twenty (20) days after the date of service hereof,
before the Honorable Bobby Flores, 139th District Court of Hidalgo County, Texas at
the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 13th day of July, 2020 and a copy of same accompanies
this citation. The file number and style of said suit being C-1629-20-C, MARIA C,
LONGORIA, RUDY R. VALDERAS VS. GONZALO PEREZ GONZALEZ, LM
TRANSPORTACIONES SA DE CV, JOAQUIN CAVAZOS

Said Petition was filed in said court by Attomey DOUGLAS E. CHAVES; 802 N
CARANCAHUA SUITE 2100 CORPUS CHRISTI TX 78470.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the Jaw directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the §3th day of July, 2020.

LAURA HINOJOSA, DISTRICT CLERK
100 N. CLOSNER, EDINBURG, TEXAS
HIDALGO COUNTY,

oO

XAVIER JIMENEZ, DEPUTY CLERK

 
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagetbariaipried

7/17/2020 10:16 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

AFFIDAVIT OF SERVICE

State of Texas County of Hidalgo 138th District Court

Case Number. C-1629-20-C

Plaintiff:

MARIA C. LONGORIA and RUDY R. VALDERAS individually and as
representatives of the Estate of KRISTINE RENEA VALDERAS,
deceased

VS.

Defendant:

GONZALO PEREZ GONZALEZ,

Li TRANSPORTACIONES SA DE CV AND
JOAQUIN CAVAZOS

For:

Douglas E. Chaves

Chaves Obregon & Perales LLP
802 North Carancahua Suite 2100
Frost Bank Plaza

Corpus Christi, TX 78476

Received by Allen Civil Process on the 13th day of July, 2020 at 3:40 pm to be served on Estate Of Britney
Justine Cavazos, 2512 Swallow Ave, McAllen, Hidalgo County, TX 78504.

|, Timothy R Voss, being duly sworn, depose and say that on the 14th day of July, 2020 at 1:00 pm, I:

INDIVIDUALLY and PERSONALLY Executed, by delivering a true copy of the .Citation and Plaintiffs
Original Third-Party Petition with the date of service endorsed thereon by me, to Juaquin Cavazos in

person at the agreed meeting address of 2512 Swallow Ave, McAllen, Hidalgo County, TX 78504,
and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 60s, Sex: M, Race/Skin Color: Hispanic, Height: 5°10", Weight: 170,
Hair: Dark Brown, Glasses: N

UU UTA OA
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD P

AFFIDAVIT OF SERVICE For C-1629-20-C

am over eighteen, not a party to nor interested in the outcome of the above numbered suit and that lam
certified to serve civil process. | have personal knowledge of the facts set forth in the foregoing affidavit and

declare that the statements therein contained are true and correct. | am familiar with the Rules of Civii
Procedure. | have never been convicted of a Felony or Misdemeanor involving Morai Turpitude.

NOTARY PUBLIC IN AND FOR
THE STATE OF _/ vee

Subscribed and Swornto giore me on
LP2AO Allen Civil Process

the 7. day of _ wf ve

aa
ALG ff —

—* Timothy R Vos&
PSC-11820 Exp: 1/31/2024

by the affiant who is personally known to me. Service@acptx.com

f.

    

 

hiliy,

BAY Pu, SARBARA A. TRASK

ie
ve,

sl ee, ;
a , ee Notary Public, State of Texas
ie Comm. Expires 02-24-2023
Hla Notary 1D 1301279396

liaey,
Sasso

 

 

 

 

 

yee

P.O. BOX 181293
Corpus Christi, TX 78480-1293
(361) 884-1657

Our Job Serial Number: ALN-2020005935

92-2020 Database Services. Inc. - Process Servers Toolbox va. im

troRicall\ bled
7712020 10:16 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD Pdggstpiegilg riled
13/2020 5:46 PM

Hidalgo County District Clerks

Reviewed By: Armando Cantu

CAUSE NO,:©71629-20-C

MARIA C. LONGORIA AND RUDY
R. VALDERAS, INDIVIDUALLY
AND AS THE REPRESENTATIVES
OF THE ESTATE OF KRISTINE
RENAE VALDERAS, DECEASED,

IN THE DISTRICT COURT

PLAINTIFFS,

§
§
8
§
§
§
8
§
V. § ____ JUDICIAL DISTRICT
§
GONZALO PEREZ GONZALEZ, §
LM TRANSPORTACIONES SA DE §
CV, AND JOAQUIN CAVAZOS §
§
§

DEFENDANTS. HIDALGO COUNTY, TEXAS

 

PLAINTIFFS’ ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Maria C. Longoria and Rudy R. Valderas, individually and as the
Representatives of the Estate of Kristine Renae Valderas, Deceased, hereinafter called
Plaintiffs, complaining of and about Defendants Gonzalo Perez Gonzalez, LM
Transportaciones SA DE CV, and Joaquin Cavazos, and for cause of action would show

unto the Court the following:

I.
DISCOVERY CONTROL PLAN LEVEL

Ll Plaintiffs intend to conduct discovery under Level 3 of Texas Rule of Civil
Procedure 190.4 because this suit involves monetary relief over $1,000,000.00, including
damages of any kind, penalties, court costs, expenses, and pre- and post-judgment

interest.

  
 
  

  
 
   

EXHIBIT

me

Plaintiffs’ Original Petition

 
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pageyadodisaé pm

Hidalgo County District Clerks
C-1629-20-C Reviewed By: Armando Cantu

1.2 Plaintiffs have suffered losses and damages in a sum within the
jurisdictional limits of the Court and for which this lawsuit is brought. Plaintiffs seek
monetary relief of $1,000,000.00 and nonmonetary relief, Tex.R.Civ.P. 47(c)(5).
Plaintiffs reserve the right to either file a trial amendment or an amended pleading on the
issue of damages if subsequent evidence shows that the range of damages is either too
high or too low.

Il.
PARTIES AND SERVICE

2.1 At all times material herein, Plaintiffs Maria C. Longoria and Rudy R.
Valderas have been citizens and residents of McAllen, Hidalgo County, Texas. They
bring this action on their own behalf, and on behalf of the Estate of Kristine Renae
Valderas, Deceased (“Decedent’”’), who is their daughter.

2.2 Defendant Gonzalo Perez Gonzalez is a non-resident Mexican citizen, residing in
Reynosa, Mexico. The Court has personal jurisdiction over Defendant, GONZALEZ,
because he committed a tort, which is the subject of this suit, in whole or in part in Texas,
and operated a commercial vehicle in Texas that was involved in a collision.

Defendant GONZALO PEREZ GONZALEZ may be served at his place of
employment, LM TRANSPORTACIONES SA DE CV, RANGEL, at 9801 S. Cage
Blvd., Suite 5, Pharr, Texas 78577 and/or wherever he may be found.

2.3. Defendant, LM Transportaciones SA DE CV is a company doing business in the
State of Texas, and may be served at 9801 S. Cage Blvd., Suite 5, Pharr, Texas 78577.

2.4 Defendant Joaquin Cavazos ts a Texas resident who may be served at his
residence, 2512 Swallow Avenue, McAllen, Texas 78504.

2.5 | When in this petition il is stated and alleged that Defendant Gonzalo Perez

 

Plaintiffs’ Original Petition Page 2
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Page 15 of 57
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Bees RAIN dp
5/13/2020 5:46 PM

Hidalgo County District Clerks
C-1629-20-C Reviewed By: Armando Cantu

Gonzalez, committed or omitted any act or thing, it is meant and alleged that i) said
Defendant committed said act and/or omission, both in his individual capacity and also in
his capacity as the agent, servant or employee of Defendant LM Transportaciones SA DE
CV, and acting within the course and scope of his employment for said Defendant; ii)
said act and/or omission was done as an officer, agent, servant, employee and/or a
representative of said Defendant LM Transportaciones SA DE CV; iii) said commission
and/or omission was done with the full authorization and/or ratification of said Defendant
LM Transportaciones SA DE CV and/or iv) that the commission and/or omission of the
act was done in the normal and routine scope of employment as authorized by officers,
agents, servants, employees and/or representatives of same.

Hi.
VENUE AND JURISDICTION

3.1 Plaintiffs would show that venue is proper in Hidalgo County, Texas,
pursuant to Section 15.002(a)(1) of the Texas Civil Practice & Remedies Code, in that
Hidalgo County is the county in which all or a substantial part of the events or omissions
giving rise to the claim occurred.

3.2 Jurisdiction is appropriate in this Court in that this is a lawsuit seeking
damages in excess of the minimum jurisdictional limits of the district courts of the State
of Texas, and this Court has personal jurisdiction over Defendants as set out above.

Plaintiffs seek damages in excess of the minimum jurisdictional limits of this Court.

   

Plaintiffs’ Original Petition 7 a: age 3
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD P fonically Filed
43/2020 5:46 PM

Hidalgo County District Clerks
Revi d By: A id i
C-1629-20-C eviewed By: Armando Cantu

IV.
FACTS

4.1 The above-captioned lawsuit concerns a motor vehicle collision which
occurred on or about February 4, 2020 — on US Highway 281, west of FM 88 — in Hidalgo
County, Texas (“Collision”). Decedent Kristine Renae Vaideras was the passenger in a
2015 Honda Accord, which was traveling westbound on US 281. The 2015 Honda Accord
was being operated by Britney Cavazos, Deceased (“Ms. Cavazos”) and had been entrusted
to her by her grandfather, Defendant Joaquin Cavazos, who was its owner.

4,2 Just prior to the Collision, Defendant Gonzalo Perez Gonzalez (“Defendant
Gonzalez”) was also traveling westbound on US 281, ahead of Decedent. Defendant
Gonzalez was operating a 2018 Kenworth Tractor Trailer, which was owned by his
employer, Defendant LM _ Transportaciones SA DE CV _ (“Defendant LM
Transportaciones”). Upon information and belief, Defendant Gonzalez was transporting
flammable liquids, which are classified as a hazardous material.

43 Defendant Gonzalez failed to maintain the proper lane of travel and without
warning, came into Cavazos’ lane of travel. Cavazos was unable to avoid colliding with the
rear of the trailer operated by Gonzalez and owned by Defendant LM Transportaciones.

44 At the time of her death, Decedent was not married, and is survived only by
her parents, Plaintiffs Maria C. Longoria and Rudy R. Valderas.

V.
PLAINTIFFS’ CLAIM OF NEGLIGENCE AGAINST
DEFENDANT GONZALO PEREZ GONZALEZ
5.1 Plaintiffs re-allege and incorporate herein by reference, as though set forth

in their entirety, the allegations contained in the preceding paragraphs.

   

Plaintiffs’ Original Petition : Page 4
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagjectittoailp Filed
5/13/2020 5:46 PM

Hidalgo County District Clarks

C-1629-20-C Reviewed By: Armando Cantu

5.2. Defendant Gonzalez had a duty to exercise that degree of care that a
reasonably prudent person transporting flammable liquids would use to avoid harm to
others (including Decedent) under circumstances similar to those described herein.

5.3. Defendant Gonzalez breached the duty of care owed by him to Decedent
in the following respects:

a) Defendant Gonzalez failed to keep a proper lookout:

b) Defendant Gonzalez failed to operate his vehicle at the appropriate speed such

as a person of ordinary care would have done under the same or Similar
circumstances;

c) Driver [nattention;

d) Defendant Gonzalez failed to take proper evasive action in an attempt to avoid
the Collision;

e) Failing to maintain a single lane of travel;

f) Failing to operate the commercial motor vehicle in an appropriate lane of
travel: and

g) For such other and further acts or omissions which may be shown at the time
of trial.

5.4 Each and all of the preceding negligent acts of omission or commission on
the part of Defendant Gonzalez, separately and concurrently with the acts of all other
Defendants herein, were the proximate cause of this collision and of Plaintiffs’ injuries on
said date of occurrence.

VIL
PLAINTIFFS’ CLAIM OF NEGLIGENCE PER SE
AGAINST DEFENDANT GONZALO PEREZ GONZALEZ
6.1 Plaintiffs re-allege and incorporate herein by reference, as though set forth

in their entirety, the allegations contained in the preceding paragraphs.

6.2 Defendant Gonzalez’s conduct described herein constitutes an unexcused

Plaintiffs’ Original Petition Page §
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagiertihiedip Filed
5/13/2020 5:46 PM

Hidalgo County District Clerks

C-1629-20-C Reviewed By: Armando Cantu

breach of the duties imposed by Texas Transportation Code Section 545.058(2), which
bars driving on an improved shoulder under the conditions alleged in this Lawsuit.

6.3. Defendant Gonzalez’s conduct described herein constitutes an unexcused
breach of the duties imposed by Texas Transportation Code Section 545.060(a), which
required Gonzalez to drive as nearly as practical within a single lane.

64 Defendant Gonzalez’s above-listed statutory violations at the time of the
Collision, separately and concurrently with the acts of all other Defendants herein, were

the proximate cause of Plaintiffs’ injuries.

Vil.
PLAINTIFFS’ CLAIM OF NEGLIGENCE

AGAINST DEFENDANT LM TRANSPORTACIONES SA DE CV
7.1 Plaintiffs re-allege and incorporate herein by reference, as though set forth

in their entirety, the allegations contained in the preceding paragraphs.

7.2 Upon information and belief, Defendant LM Transportaciones is an
interstate motor carrier, and hence is subject to federal motor carrier safety regulations.

7.3. Defendant LM Transportaciones negligently entrusted the 2018 Kenworth
Tractor Trailer owned by it to Defendant Gonzalez on the day of the Collision, in the
course and scope of Defendant Gonzalez’s employment. In so doing, Defendant LM
Transportaciones knew or should have known that that Defendant Gonzalez was an
incompetent and unfit driver, and would create an unreasonable risk of danger to other
persons using public highways.

7.4 As the employer of Defendant Gonzalez, Defendant LM Transportaciones
failed to adequately train and supervise Defendant Gonzalez regarding how to safely

operate a tractor-trailer transporting flammable liquids on a public highway, including

 

Plaintiffs Original Petition
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Paaipet@dieiip ried
5/13/2020 5:46 PM

Hidalgo County District Clerks

C-1629-20-C Reviewed By: Armando Cantu

under conditions similar to those at issue in this Lawsuit, with Plaintiffs’ injuries being a
foreseeable result of such failure.

7.5 In regard to Defendant Gonzalez’s employment, Defendant LM
Transportaciones was also negligent in vetting, hiring and/or retaining Gonzalez because,
upon information and belief, Defendant Gonzalez’s pre-Collision history of driving
violations and/or substance abuse — as to which Defendant LM Transportaciones knew or
should have known — rendered Defendant Gonzalez unfit to safely operate a tractor-trailer
transporting flammable liquids on a public highway.

7.5 Defendant LM Transportaciones failed to maintain its vehicle in
accordance with the Federal Motor Carrier Safety Regulations;

7.6 Defendant LM Transportaciones failed to supervise the conduct of tts
drivers.

7.7 Defendant LM Transportaciones failed to comply with all applicable
Federal Motor Carrier Safety Regulations.

7.8 Each and all of the preceding negligent acts of omission or commission on
the part of Defendant LM Transportaciones, separately and concurrently with the acts of
all other Defendants herein, were the proximate cause of this collision and of Plaintiffs’
injuries on the date of said occurrence.

VU.
PLAINTIFFS’ CLAIM OF RESPONDEAT SUPERIOR
AGAINST DEFENDANT LM TRANSPORTACIONES SA DE CV

8.1 Plaintiffs re-allege and incorporate herein by reference, as though set forth
in their entirety, the allegations contained in the preceding paragraphs.

8.2 At the time of the Collision and immediately prior thereto, Defendant

Plaintiffs’ Original Petition Page 7
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Pagpetmhiedup Fitea
5/13/2020 5:46 PM

Hidalgo County District Clerks

C-1629-20-C Reviewed By: Armando Cantu

Gonzalez was a permissive driver of the 2018 Kenworth Tractor Trailer for Defendant
LM Transportaciones, was acting within the course and scope of his employment for LM
Transportaciones, and was engaged in the furtherance of the business affairs and/or
common business enterprise of Defendant LM Transportaciones. Moreover, at the time
of the occurrence of the Collision and immediately prior thereto, Defendant Gonzalez
was engaged in accomplishing a work task for the benefit of Defendant LM
Transportaciones, by whom Gonzalez was employed.

8.3 Accordingly, Plaintiffs invoke the doctrine of respondeat superior against
Defendant LM Transportaciones.

IX.
IN THE ALTERNATIVE, PLAINTIFFS’ CLAIM OF NEGLIGENCE
ENTRUSTMENT AGAINST JOAQUIN CAVAZOS
9.1 Pleading in the alternative, Plaintiffs re-allege and incorporate herein by

reference, as though set forth in their entirety, the allegations contained in the preceding

paragraphs.

9.2 At the time of the Collision and immediately prior thereto, Ms. Cavazos

negligently operated the 2015 Honda Accord in which Decedent was a passenger.

9.3. Defendant Joaquin Cavazos negligently entrusted the 2015 Honda Accord
owned by him to Ms. Cavazos on the day of the Collision. In so doing, Defendant
Joaquin Cavazos knew or should have known that his granddaughter Ms. Cavazos was an
incompetent and unfit driver, and would create an unreasonable risk of danger to other

persons using public highways.

Plaintiffs’ Original Petition Page §
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Paapet@aicinp Filed
5/13/2020 5:46 PM

Hidalgo County District Clerks

C-1629-20-C Reviewed By: Armando Cantu

9.4 Each and all of the preceding negligent acts of omission or commission on
the part of Defendant Joaquin Cavazos, Deceased, separately and concurrently with the
acts of all other Defendants herein, were the proximate cause of this collision and of
Plaintiffs’ injuries on said date of occurrence.

X.
SURVIVAL DAMAGES — ESTATE OF KRISTINE RENAE VALDERAS

10.1 Plaintiffs re-allege and incorporate herein by reference, as though set forth
in their entirety, the allegations contained in the preceding paragraphs.

10.2 Asa direct and proximate result of the negligent actions of Defendants in
connection with the Collision, Decedent was killed.

10.3. Asa result of the Coilision made the basis of this lawsuit, Decedent’s
Estate incurred the following damages:

1) The conscious pain and suffering incurred by Decedent as a result
of the Collision; and

11) Funeral and burial expenses.
10.4 By reason of all of the above, Decedent’s Estate has been damaged in an
amount in excess of the minimum jurisdictional limits of this Court.

XI.
WRONGFUL DEATH DAMAGES -— PARENTS OF DECEDENT

11.1 Plaintiffs re-allege and incorporate herein by reference, as though set forth
in their entirety, the allegations contained in the preceding paragraphs.

11.2 Decedent was 26 years of age at the time of her death. She was in good
health, with a reasonable life expectancy of at least 55 additional years. Decedent was
not married at the time of the Collision. Her parents are Plaintiffs Maria C. Longoria and

Rudy R. Valderas. During her lifetime, Decedent was industrious and energetic, a good

ener

Plaintiffs’ Original Petition Page 9
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Paatpetaaieip Filed
§/13/2020 5:46 PM

Hidalgo County District Clerks

C-1629-20-C Reviewed By: Armando Cantu

daughter who provided for and supported her parents. Specifically, Decedent gave her
parents financial support, advice, counsel, comfort, care and protection, and in all
reasonable probability would have continued to do so for the remainder of her parent’s
lives. Accordingly, as a direct and proximate cause of the Collision, Plaintiffs Maria C.
Longoria and Rudy R. Valderas have each suffered pecuniary loss from the death of their
daughter, Kristine Renae Valderas.

11.3 As a direct and proximate cause of this Collision, Plaintiffs Maria C.
Longoria and Rudy R. Valderas have also suffered additional losses by virtue of their
parent-child relationship with Decedent, Kristine Renae Valderas including the right to
love, affection, solace, comfort, companionship, society, emotional support, and
happiness. Plaintiffs have suffered severe mental depression and anguish, grief and
sorrow as a result of the death of their daughter, Kristine Renae Valderas, and are likely
to continue to suffer for a long time in the future.

11.4 For these losses, Plaintiffs — in their individual capacity as Decedent’s
parents — seck damages in a sum within the jurisdictional limits of the Court.

XII.
EXEMPLARY DAMAGES

12.1 Plaintiffs re-atlege and incorporate herein by reference, as though set forth
in their entirety, the allegations contained in the preceding paragraphs.

12.2 The negligence of the Defendants described above was of such a character
as to make all Defendants guilty of gross negligence. The conduct of each Defendant,
viewed objectively from the standpoint of that Defendant at the time of its occurrence,
involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to Decedent and others. Moreover, each Defendant herein engaged in the

Plaintiffs ' Original Petition Page 10
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD  Paithertihhiodnd Filed
5/13/2020 5:46 PM

Hidalgo County District Clerks

C-1629-20-C Reviewed By: Armando Cantu

conduct with conscious indifference to the rights, safety, or welfare of others, despite
each Defendant’s actual, subjective awareness of the risk involved in operating a vehicle
on a public highway, without due regard for the safety of the occupants of other vehicles.

12.3. Plaintiffs hereby make a claim for exemplary or punitive damages against
all Defendants, in an amount that may be found by the jury.

XIII.
PRE- AND POST-JUDGMENT INTEREST

13.1 Plaintiffs seek recovery of such pre-judgment and post-judgment interest
as permitted by law.

XIV.
RESERVATION OF RIGHTS

14.1 Plaintiffs reserve the right to prove the amount of damages at trial.
Plaintiffs reserve the right to amend their petition to add additional counts upon further

discovery and as their investigation continues.

XV.
REQUEST FOR JURY TRIAL

15.1 Plaintiffs, in accordance with Rule 216 of the Texas Rules of Civil
Procedure, request a trial by jury.

XVI,
REQUEST FOR DISCLOSURE TO DEFENDANTS

16.1 Under Texas Rule of Civil Procedure 194, Plaintiffs hereby request that
Defendants Gonzalo Perez Gonzalez, LM Transportaciones SA DE CV, and Defendant

Joaquin Cavazos disclose within fifty days (50) of service of this request, the information

or materials described in Rule 194.2 of the Texas Rules of Civil Procedure.

 
   

Page ue
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD  Paiyextitinioaid Filed
5/13/2020 5:46 PM

Hidalgo County District Cierks

C-1629-20-C Reviewed By: Armando Cantu

AVI.
CONDITIONS PRECEDENT

17.1. Pursuant to Rule 54 of the Texas Rules of Civil Procedure, a!l conditions

precedent to Plaintiffs’ right to recover herein has been performed or has occurred.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this cause be set
for trial before a jury, and that Plaintiffs recover judgment of and from Gonzalo Perez
Gonzalez, LM Transportaciones SA DE CV, and Defendant Joaquin Cavazos for their
actual damages in such an amount as the evidence may show and the jury may determine
to be proper, together with pre-judgment interest, post-judgment interest, costs of suit,
and such other and further relief to which they may show themselves to be justly entitled,

whether at law or in equity, by this pleading or proper amendment thereto.

Respectfully submitted,

GUERRA LAW FIRM
320 W. Pecan Avenue
McAllen, Texas 78501
Tel. (956) 618-2557
Fax /(956) 618-1690

By: oe
MANUEL GUERRA, III

xas Bar No. 00798226
Attormey for Plaintiffs

 

 

 

 

   

Plaintiffs , Original Petition 7 oo Page 12
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD P LPORICAIY Filed
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

CAUSE NO. C-1629-20-C

MARIA C. LONGORIA AND RUDY

R. VALDERAS, INDIVIDUALLY

AND AS THE REPRESENTATIVES

OF THE ESTATE OF KRISTINE

RENAE VALDERAS, DECEASED
Plaintiffs

IN THE DISTRICT COURT

Vv.

139th JUDICIAL DISTRICT

GONZALO PEREZ GONZALEZ,

LM TRANSPORTACIONES SA DE

CV, AND JOAQUIN CAVAZOS
Defendants

GP OO) LG) 60) 007 60? 60? 60) 60) 1) 0) (0? 6?

HIDALGO COUNTY, TEXAS

DEFENDANT JOAQUIN CAVAZOS’ ORIGINAL ANSWER,
CROSS CLAIM AND REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, JOAQUIN CAVAZOS, Defendant herein and files this his Original
Answer and Cross claim, complaining of and about, DEFENDANTS GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES SA DE CV, two Defendants herein, and for
such Original Answer and Cross ciaim would show unto the Court the following

I.

GENERAL DENIAL

Reserving the right to file other and further pleadings, exceptions and denials,
Defendant Joaquin Cavazos denies each and every allegation contained in Plaintiffs’
Original Petition, or any subsequent supplemental or amended petition that has not been
specifically admitted or denied, and demands that Plaintiffs be required to prove the

same, if they can, in accordance with the laws and the rules of the State of Texas.

EXHIBIT

A-5

 
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD Paetai@anoriles
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

CROSS CLAIM AGAINST
GONZALO PEREZ GONZALEZ AND LM TRANSPORTACIONES

A. PARTIES

Cross-Plaintiff JOAQUIN CAVAZOS (“Cavazos”) is an individual residing in
Hidalgo County, Texas. Cross-Plaintiff asserts affirmative claims as Next Friend of
XXXXXKXXXKXX XXXXXX XXXXX, a minor, on behalf of all statutory wrongful death
beneficiaries.

Defendant/Cross-Defendant GONZALO PEREZ GONZALEZ(“GONZALEZ’) is a
foreign individual who is a nonresident of Texas, residing at 711 Rio Blanco Reynosa,
Mexico 98 0. Under Section 17.061 et seq. of the Texas Civil Practice and Remedies
Code, substituted service on Defendant Gonzalez should be made by serving the Chair
of the Texas Transportation Commission, J. Bruce Bugg, Jr., at 125 E. 11" Street, Austin,
Texas 78701-2483, and forwarded to Defendant's residence at 711 Rio Blanco Reynosa,
Mexico 98 0.

Defendant/Cross-Defendant LM TRANSPORTACIONES SA DE CV. (“LM”) is a
company doing business in the State of Texas and may be served with citation via
certified mail at PO Box 5537, Brownsville, Texas 78523.

B. VENUE

Venue is proper in Hidalgo County, Texas pursuant to §15.062 of the Texas Civil
Practice & Remedies Code because “venue of the main action shall establish venue of a
counterclaim, cross claim, or third-party claim properly joined under the Texas Rules of

Civil Procedure or any applicable statute.”

Defendant Cavazos’ Original Answer and Crossclaim 2
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagestitihicailp Fitea
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

C. FACTS
On or about February 4, 2020, at approximately 6:30 p.m., Brittney Cavazos,
Deceased, was operating Defendant's Honda Accord when she was involved in a collision
in Progreso, Hidalgo County, Texas. At the time of the collision, Brittney Cavazos
sustained fatal injuries when Defendant's Honda Accord collided with a tractor and
attached trailer operated by Cross-Defendant Gonzalez and owned by Cross-Defendant
LM TRANSPORTACIONES SA DE CV. Defendant Gonzalez operated the tractor and
trailer in furtherance of Defendant LM’s business. The collision and resulting injuries to
Brittney Cavazos, deceased, were directly caused as a result of the negligence of
Defendants Gonzalez and LM Transportaciones.
D. AGENCY AND RESPONDEAT SUPERIOR
Whenever in this Cross Claim it is alleged that Cross-Defendants did any act or
thing, it is meant that Cross-Defendants, themselves or agents, officers, partners,
servants, employees or representatives did such act or thing and it was done with full
authorization or ratification of Cross-Defendants or done in the normal routine, course
and scope of the agency or employment of Cross-Defendants to its agent, officers,
partners, servants, employees or representatives.
E. CAUSES OF ACTION
Defendants Gonzalez and LM TRANSPORTACIONES committed acts and/or
omissions, singularly or in combination with others, which constitute negligence and
proximately caused the collision made the basis of this action and which resulted in the
death of Brittney Cavazos injuries of the Cross-Plaintiff, as next friend of XXXXXXXXXXX

XXXXXX XXXXX, a minor child.

Defendant Cavazos’ Original Answer and Crossclaim 3
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagjéciehiedid Filed
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

1. Negiigence and/or Negligence per se of Defendant Gonzalez
Defendant Gonzalez breached the duty owed to the Cross-Plaintiff to exercise
reasonable care by committing the following acts and/or omissions:

a. Driver inattention;

b. Failing to maintain proper control of the tractor and trailer as a person using
ordinary care would have done under the same or similar circumstances;

c. Failing to take proper evasive action;

d. Failing to obtain or have the necessary knowledge, training and experience to
safely operate the tractor and trailer;

e. Failing to operate his tractor trailer in a single lane;

f. Failing to maintain a knowledge and understanding of state and federal motor
carrier safety regulations pertaining to procedures for safe vehicle operation in

violation of 49 C.F.R. § 383.111:

g. Failing to have required knowledge of vehicle operation in violation of 49 C.F.R.
§ 383.111;

h. Failing to have required skills in vehicle operation in violation of 49 C.F.R. §
383.113;

i. Failing to have knowledge and compliance with the regulations in violation of
49 C.F.R. § 390.3;

j. Failing to operate the vehicle in a reasonable and prudent manner;

k. Failing to keep a proper lookout as a person using ordinary care would have

done under the same or similar circumstances;

Defendant Cavazos’ Original Answer and Crossclaim 4
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagectahiedip Filed
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

I, Violating the Texas Transportation Code and Federal Motor Carrier Safety
Administration regulations; and
m. Ali other acts and/or omissions that may be shown at the trial of this matter.
Cross-Plaintiff alleges that the actions or inactions of Defendant Gonzalez

constituted negligence and/or negligence per se and such negligence was a proximate
cause of Brittney Cavazos’ death and Cross- Plaintiff's injuries as set forth below.

2. Negligence and/or Negligence per se of Defendant LM Transportaciones

Cross-Defendant LM Transportaciones violated numerous federal and state statutes
designed to protect and safeguard the motoring public, including Cross-Plaintiff;
therefore, Cross-Defendant LM Transportaciones is liable for negligence and/or
negligence per se.

Cross-Defendant LM Transportaciones is also liable for Cross-Plaintiffs damages

under the doctrine of Respondeat Superior, as Cross-Defendant Gonzalez was on a
mission for the commercial benefit of Cross-Defendant LM Transportaciones at the time
of the collision. Cross-Defendant Gonzalez was subject to the control of Cross-Defendant
LM Transportaciones as to the details of the mission, and was driving in the course and
scope of his employment as designated by the Federal Motor Carrier Regulations,
including 49 C.F.R. § 390.5. Cross-Defendant LM Transportaciones breached the duty
owed to the Cross-Plaintiff to exercise reasonable care by committing the following acts
and/or omissions:

a. Negligently entrusting the tractor with attached trailer to Cross-Defendant

Gonzalez;

b. Failing to supervise the conduct its drivers;

Defendant Cavazos’ Original Answer and Crassclaim 5
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Pageptthbiainp Fitea
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

c. Failing to train drivers regarding safe vehicle operation on the roadways;
d. Failing to evaluate the qualifications of Cross-Defendant Gonzalez;
e. Failing to oversee the operation of tractor operated by Cross-Defendant
Gonzalez;
f. Failing to train, supervise and implement safety policies for its drivers;
g. Failing to maintain its tractor and trailer in accordance with applicable laws, rules
and regulations; and
h. All other acts and/or omissions that may be shown at the trial of this matter.
Cross-Plaintiff alleges that the actions or inactions of Cross-Defendant LM
Transportaciones constituted negligence and/or negligence per se and such negligence
was a proximate cause of Brittney Cavazos’ death and Cross-Plaintiff's injuries as will be
set out below.
3. Gross Negligence
Cross-Defendants committed acts of omission and commission that constitute
gross negligence and such gross negligence proximately caused the incident, Cross-
Plaintiff's injuries and damages, for which he is entitled to recover punitive damages.
Defendants’ conduct constitutes gross negligence, as defined by Section 41.003
of the Texas Civil Practice & Remedies Code, because their conduct involved an extreme
risk, considering the probability and magnitude of potential harm to others, and because
Defendants had been in business for years and had actual and subjective awareness of
the risks but nevertheless proceeded with conscious indifference to the rights, safety, or
welfare of others, including Cross-Plaintiff. Defendants’ gross negligence proximately

caused the incident, Cross-Plaintiff's injuries and damages.

Defendant Cavazos’ Original Answer and Crossclaim 6
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD Pagect&inicaip Filed

6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

F. DAMAGES

As a direct and proximate result of the conduct of Cross-Defendants, pursuant to

Section 71.004 of the Texas Civil Practice & Remedies Code, Cross-Plaintiff, as next

friend of XXXXXXXXXXX XXXXXX XXXXX, a minor child on behalf of all wrongful death

beneficiaries seeks the following damages:

Loss of services, support, advice, and maintenance;

Loss of comfort, companionship and love;

Mental anguish;

Loss of inheritance;

Exemplary Damages;

Costs of court:

Pre-Judgment and Post-Judgment Interest; and

All other damages at !aw or equity to which Cross-Plaintiff may show himself

entitled.

G. RANGE OF DAMAGES

In accordance with the Texas Rule of Civil Procedure, Cross-Plaintiff seeks

monetary relief over $1,000,000.00. However, Cross-Plaintiff reserves the right to either

file a trial amendment or an amended pleading on this issue should subsequent evidence

show this figure to be either too high or too low.

DEMAND FOR JURY TRIAL

Defendant/Cross-Plaintiff demands a jury trial in accordance with Rule 216 of the

Texas Rules of Civil Procedure and tenders herewith the appropriate jury fee.

Defendant Cavazos’ Original Answer and Crossclaim 7
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagectainieaip Filed
6/10/2020 6:47 PM
Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

IV.
REQUEST FOR DISCLOSURE
Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiffs and Cross-
Defendants are requested to disclose, within fifty (50) days of service of this request, the
information or material described in Texas Rule of Civil Procedure 194.2(a) — (I).
V.

RULE 193.7 NOTICE

Cross-Plaintiff hereby serves notice of intent to use any and all documents
produced by Cross-Defendants in response to written discovery propounded to the Cross-
Defendants. As such, the produced documents are self-authenticating pursuant to Rule
193.7 of the Texas Rules of Civil Procedure.

Vi.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendant/Cross-Plaintiff prays that
Cross-Defendants be cited to appear and answer herein, that this cause be set for trial
before a jury; that Plaintiffs take nothing of Defendant; that Cross-Plaintiff recovers
judgment of and from Cross-Defendants for the following:

1. Judgment against Cross-Defendants for the actual and special damages suffered by
Plaintiff as a result of the Cross-Defendants’ conduct in excess of the minimum
jurisdictional limits of this court;

2. Costs of suit;

3. Pre-judgment and post-judgment interest at the highest legal rate as provided by law;

4. Such other and further relief at law or in equity to which Plaintiff may be justly entitled.

Defendant Cavazos’ Original Answer and Crossclaim 8
91 --y- tromieails Filed
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD P SOO oo. pu

Hidalgo County District Clerks
Reviewed By: Jassia De La Paz

Respectfully submitted,

GARZA MARTINEZ, L.L.P.

andl. Hag

|. Cecilia Garza

State Bar No. 24041627
cecilia@garzamartineziaw.com
Veronica L. Sepulveda

State Bar No. 24081144
veronica@qarzamartinezlaw.com
P.O. Box 4134

Edinburg, TX 78540

Telephone No.: 956/335-4900
Telecopier No.: 956/338-5700

 

&

Carlos E. Ortegon, P.C.
Carlos E. Ortegon

504 E. 9" Street, Ste. A.
Mission, Texas 78572
carloseortegon@yahoo.com

ATTORNEYS FOR
DEFENDANT/CROSS-
PLAINTIFF

CERTIFICATE OF SERVICE

| certify that a true copy of the foregoing document was electronically served in
accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure on this 10th day
of June, 2020.

Mr. Manuel Guerra
Guerra Law Firm

320 W. Pecan Ave.
McAllen, Texas 78501

uf : ‘mga

|. Cecilia Garza “

 

Defendant Cavazos’ Original Answer and Crossclaim 9
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagjec®énwaity Filed
(22/2020 10:13 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

Cause No. C-1629-20-C

MARIA C, LONGORIA and RUDY R.

VALDERAS, individually and as

Representatives of the Estate of

KRISTINE RENAE VALDERAS, deceased
Plaintiffs

§ INTHE DISTRICT COURT
§
8
§
§
vs § 139 JUDICIAL DISTRICT
8
§
§
§
§

GONZALO PEREZ GONZALEZ,
LM TRANSPORTACIONES SA DE CV, and
JOAQUIN CAVAZOS
Defendants § HIDALGO COUNTY, TEXAS

DEFENDANTS, GONZALO PEREZ GONZALEZ and
LM _TRANSPORTACIONES SA DE CV’S ORIGINAL ANSWER

 

TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE
CV, Defendants in the above numbered and entitled cause herein, and make and file their Original
Answer, and for such Answer say as follows:

I,

Pursuant to Rule 92 of the Texas Rules of Civil Procedure, GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES SA DE CV, generally deny each and every, all the
singular, the allegations contained in the Plaintiffs’ Original Petition, and demand strict proof
thereof by a preponderance of the credible evidence, as required by the Constitution and laws of the
State of Texas.

Il.

Pleading further, alternatively, and by way of affirmative defense, Defendants
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV, would show
Plaintiffs’ alleged damages are the result of negligent acts and/or omissions of others beyond

Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV’s,
EXHIBIT

i fl

  
  
 

  
    

  

ANSWER — Page 1
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD eek la

Hidaigo County District Clerks
Reviewed By: Xavier Jimenez

control, whose acts or omissions were a proximate cause or a producing cause or the sole
proximate or the sole producing cause of the incident in question and Plaintiffs’ alleged
damages.

Specifically, Decedent Britney Cavazos was negligent in failing to use ordinary care while
operating a motor vehicle. Decedent Britney Cavazos failed to keep a proper lookout, failed to
control speed, and failed to yield the right of way to the vehicle operated by GONZALO PEREZ
GONZALEZ, thereby causing her vehicle to collide with the vehicle driven by GONZALO PEREZ
GONZALEZ, thereby causing the accident in question. Accordingly, Defendants GONZALO
PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV contend that Decedent Britney
Cavazos’ negligence was a proximate cause of the Plaintiffs’ injuries and damages if any. Further,
Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV would
assert that Defendant Joaquin Cavazos was negligent in the entrustment of his vehicle to Decedent
Britney Cavazos. In so doing, Defendant Joaquin Cavazos knew or should have known that his
granddaughter Decedent Britney Cavazos was an incompetent, reckless and unfit driver at the time
of the accident in question, which was a proximate cause of the collision in question.

IIT.

Defendants, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE
CV, request contribution and/or indemnity from any other named Defendant, Counter-Defendant,
Cross-Defendant, Contribution Defendant and/or Responsible Third-Party in accordance with the
TEXAS CIVL PRACTIVE & REMEDIES CODE. GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV deny any and all allegations of gross negligence, knowing
conduct, intentional and/or wanton behavior, malice, and/or other conduct which Plaintiffs may

argue form the basis for any entitlement to punitive and/or exemplary damages. In addition,

DEFENDANTS, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV’S ORIGINAL
ANSWER- Page 2
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD  PagigeteAicdud Fitea
6/22/2020 10:13 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV rely
upon any and all damage caps to which they may be entitled at Statutory and Common Law
including, but not limited to, the damage cap contained in sections 41.007 and/or 41.008 of the
TEXAS CIVIL PRACTICE & REMEDIES CODE. Defendants GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV, invoke Chapter 41, Section 41.008 (a) and Section 41.008
(b)(1)(A)(B) and Section 41.008 (b)(@2) of the Texas Civil PRACTICE & REMEDIES CODE
pertaining to limitation of gross/punitive damages.
Iv.
Recovery, if any, is limited to medical expenses “actually paid or incurred” by Plaintiffs, not
merely those alleged to be reasonable and necessary. See Tex.Civ.Prac. & Rem. Code § 41.0105.
V.
Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE
CV respectfully request that a court reporter attend all sessions of court in connection with this case,
and that said court reporter take full notes of all testimony offered, together with any objections,
rulings and remarks of the Court and exceptions thereto, and such other proceedings as may be
needed or requested by Defendants GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV. See Christie v. Price, 558 S.W. 2d 922 (Tex. Civ. App. -
Texarkana 1977, no writ).

VI.
SPECIAL EXCEPTIONS

Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE
CV object and specially except to Plaintiffs Petition of record because it fails to specify the
maximum amount of damages claimed. Defendants GONZALO PEREZ GONZALEZ and LM

TRANSPORTACIONES SA DE CV hereby request the Court require Plaintiff to replead

DEFENDANTS, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV’S ORIGINAL
ANSWER- Page 3
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD = Pagipst@sigfilg riled
6/22/2020 10:13 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

specifying the maximum amount of damages claimed.

VIL
PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV pray that Plaintiffs take nothing by their suit and that
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV recover costs, and
for such other and general relief as the Court may deem appropriate in the interest of justice and
equity,

Respectfully submitted,

CHAVES, OBREGON & PERALES, L.L.P.
802 N. Carancahua, Suite 2100

Corpus Christi, TX 78470

(361) 884-5400

(361) 884-5401 (facsimile)

By: ___/s/ Douglas E. Chaves
DOUGLAS E. CHAVES
State Bar No. 04161400
dchaves@icrrlawfirm.com
AIDAN PERALES
State Bar No. 24027604
aperales@éctrlawlirm.com
ATTORNEYS FOR DEFENDANTS,
GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV

DEFENDANTS, GONZALO PEREZ GONZALEZ and LM TRANSPORTACITONES SA DE CV’S ORIGINAL
ANSWER- Page 4
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD P xz IO ies Filed

2/2020 10:13 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing instrument has been served upon ali counsel of
record to this proceeding by the manner indicated below, on this the 22nd day of June 2020.

Via e-serve

Manuel Guerra, [11
GUERRA LAW FIRM
320 w. Pecan Avenue
McAllen, Texas 78501
956/618-2557-Telephone
956/618-1690-Facsimile

Attorney for Plaintiff

]. Cecilia Garza
Cecilia@garzamartinezlaw.com
Veronica Sepulveda
veronica@garzamartinezlaw.com
GARZA MARTINEZ, L.L.P.
PO Box 4134

Edinurg, Texas 78540
956/335-4900- Telephone
956/338-5700-Facsimile

&

Carlos E. Ortegon, P.C.

Carlos E. Ortegon
carlosortegon@yahoo.com

504 E.9'* Street Suite A

Mission, Texas 78572

Attorneys for Defendant Joaquin Cavazos

/sf Douglas E. Chaves
DOUGLAS E. CHAVES

DEFENDANTS, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV’S ORIGINAL

ANSWER- Page 5
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD Pakject&thigalh Filed
12/2020 3:07 PM

Hidalgo County District Clerks
Reviewed By: Andria Garcia

Cause No. C-1629-20-C

MARIA C. LONGORIA and RUDY R.

VALDERAS, individually and as

Representatives of the Estate of

KRISTINE RENAE VALDERAS, deceased
Plaintiffs

IN THE DISTRICT COURT

VS 139 JUDICIAL DISTRICT

GONZALO PEREZ GONZALEZ,

LM TRANSPORTACIONES SA DE CV
Defendants/Cross-Defendants

and

§
§
§
§
§
§
§
§
§
§
§
§
§
§

JOAQUIN CAVAZOS
Defendant/Cross-Plaintiff § HIDALGO COUNTY, TEXAS

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and
LM TRANSPORTACIONES SA DE CV’S ORIGINAL ANSWER TO CROSS-CLAIM

OF CO-DEFENDANT JOAQUIN CAVAZOS
TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE
CV, Defendants/Cross-Defendants in the above numbered and entitled cause herein, and make and
file this their Original Answer to the Cross-Claim of Co-Defendant Joaquin Cavazos herein suing as
Cross-Plaintiff as next friend of XXXXXXXXXXKX XXXXXX XXXXX, a minor child, on behalf
of all statutory wrongful death beneficiaries, and for such Answer would respectfully show unto the
Court the following:

1,

Pursuant to Rule 92 of the Texas Rules of Civil Procedure Defendants/Cross-Defendants,
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV, generally deny
each and every, all the singular, the allegations contained in the Defendant/Cross-Plaintiff Joaquin

Cavazos’ Original Cross Claim, and demand strict proof thereof by a preponderance of the credible

   
 

evidence, as required by the Constitution and laws of the State of Texas.

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPO}
SA DE CV’S ORIGINAL ANSWER TO CROSS-CLAIM OF CO-DEFENDANT JOAQUIN CA

     

EXHIBIT

1 A-7

     
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pagecténtiaiy/itea
7/2/2020 3:07 PM
Hidalgo County District Clerks
Reviewed By: Andria Garcia

Il.

Pleading further, alternatively, and by way of affirmative defense, Defendants/Cross-
Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV,
would show Co-Defendant/Cross-Plaintiff, Joaquin Cavazos as next friend of XXXXXXXXXXX
XXXXXX XXXXX, a minor child’s alleged damages are the result of negligent acts and/or
omissions of others beyond these Defendants/Cross-Defendants GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES SA DE CV’s, control, whose acts or omissions
were a proximate cause or a producing cause or the sole proximate or the sole producing cause of
the incident in question and Plaintiffs’ alleged damages.

Specifically, Decedent Britney Cavazos was negligent in failing to use ordinary care while
operating a motor vehicle. Decedent Britney Cavazos failed to keep a proper lookout, failed to
control speed, and failed to yield the right of way to the vehicle operated by GONZALO PEREZ
GONZALEZ, thereby causing her vehicle to collide with the vehicle driven by GONZALO PEREZ
GONZALEZ, thereby causing the accident in question. Accordingly, Defendants/Cross-Defendants
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV contend that
Decedent Britney Cavazos’ negligence was a proximate cause of the Plaintiffs’ injuries and
damages if any. Further, Defendants/Cross-Defendants GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV would assert that Defendant/Cross-Plaintiff Joaquin Cavazos
was negligent in the entrustment of his vehicle to Decedent Britney Cavazos. In so doing,
Defendant Cross-Plaintiff Joaquin Cavazos knew or should have known that his granddaughter
Decedent Britney Cavazos was an incompetent, reckless and unfit driver at the time of the accident

in question, which was a proximate cause of the collision in question.

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES

—_—e EN ES ALA TERRES GUNZALEZ and LM TRANSFOR TACIONES
SA DE CV’°S ORIGINAL ANSWER TO CROSS-CLAIM OF CO-DEFENDANT JOAQUIN CAVAZOS- Page
2
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD Patiect#6nohily Filed
12/2020 3:07 PM
Hidalgo County District Clerks
Reviewed By: Andria Garcia

El.

Defendants/Cross-Defendants, GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV, request contribution and/or indemnity from any other
named Defendant, Counter-Defendant, Cross-Defendant, Contribution Defendant and/or
Responsible Third-Party in accordance with the TEXAS CIVL PRACTIVE & REMEDIES
CODE.  Defendants/Cross-Defendantt GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV deny any and all allegations of gross negligence, knowing
conduct, intentional and/or wanton behavior, malice, and/or other conduct which Cross-Plaintiff
may argue form the basis for any entitlement to punitive and/or exemplary damages. In addition,
Defendants/Cross-Defendants GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV rely upon any and all damage caps to which they may be entitled at Statutory and
Common Law including, but not limited to, the damage cap contained in sections 41.007 and/or
41.008 of the TEXAS CIVIL PRACTICE & REMEDIES CODE. Defendants/Cross-Defendants
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV, invoke Chapter
41, Section 41.008 (a) and Section 41.008 (b)(1)(A)(B) and Section 41.008 (b)(2) of the TEXAS
CIVIL PRACTICE & REMEDIES CODE pertaining to limitation of gross/punitive damages.

Iv.

Recovery, if any, is limited to medical expenses “actually paid or incurred” by Co-
Defendant/Cross-Plaintiff, Joaquin Cavazos as next friend of XXXKXXXXXKXX XXXXXX
XXXXX, a minor child, not merely those alleged to be reasonable and necessary. See
Tex.Civ.Prac. & Rem. Code § 41.0105.

Vv.

Defendants/Cross-Defendants GONZALO PEREZ GONZALEZ and LM

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL ANSWER TO CROSS-CLAIM OF CO-DEFENDANT JOAQUIN CAVAZOS- Page
3
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD  Patject’Gheaily Filec
7/2/2020 3:07 PM
Hidalgo County District Clerks
Reviewed By: Andria Garcia

TRANSPORTACIONES SA DE CV respectfully request that a court reporter attend all sessions of
court in connection with this case, and that said court reporter take full notes of all testimony
offered, together with any objections, rulings and remarks of the Court and exceptions thereto, and
such other proceedings as may be needed or requested by these Defendants/Cross-Defendants
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV. See Christie v.
Price, 558 5.W. 2d 922 (Tex. Civ. App. — Texarkana 1977, no writ)

VI.
SPECIAL EXCEPTIONS

These Defendants/Cross-Defendants GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV object and specially except to Co-Defendant/Cross-Plaintiff,
Joaquin Cavazos as next friend of XXXXXXXXXXX XXXXXX XXXXX, a minor child’s
Original Cross-Claim of record because it fails to specify the maximum amount of damages
claimed. Defendants/Cross-Defendantts GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV hereby request the Court require Co-Defendant/Cross-
Plaintiff, Joaquin Cavazos as next friend of XKXXXXXXXKX XXXXXKX XXXXX, a minor
child to replead specifying the maximum amount of damages claimed.

These Defendants/Cross-Defendantt GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV further object and specially except to Co-Defendant/Cross-
Plaintiff, Joaquin Cavazos as next friend of XXXXXXXXXXK XXXXXX XXXXX, a minor
child’s Original Cross-Claim of record because it fails to specify how Defendant/Cross-Plaintiff has
standing to bring such a cause of action as next friend of XXXXXXXXXXX XXXKXKX XXXXX,
a minor child, and any other alleged statutory wrongful death beneficiary and thereby request the
Court to require Co-Defendant/Cross-Plaintiff, Joaquin Cavazos as next friend of
XXXXXXKXXAXXK XXXXKX XXKKXKX, a minor child to replead specifying how he has such

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL ANSWER TO CROSS-CLAIM OF CO-DEFENDANT JOAQUIN CAVAZOS- Page
4
:21-cv- : i 21in TXSD Pablecttanopty Fed
Case 7:21-cv-00075 Documenti-1 Filed on 02/26/21 i ae ae

Hidaigo County District Clerks
Reviewed By: Andria Garcia

standing.

Vil.
PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Defendants/Cross-Defendants GONZALO
PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV pray that Co-
Defendant/Cross-Plaintiff as next friend of XXXXXXXXXXX XXXXXX XXXXX, a minor, on
behalf of all statutory wrongful death beneficiaries, Joaquin Cavazos takes nothing by his suit and
that GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV recover costs,

and for such other and general relief as the Court may deem appropriate in the interest of justice and

equity.
Respectfully submitted,

CHAVES, OBREGON & PERALES, L.L.P.
802 N. Carancahua, Suite 2100

Corpus Christi, TX 78470

(361) 884-5400

(361) 884-5401 (facsimile)

By: ___/s/ Douglas E. Chaves
DOUGLAS E. CHAVES
State Bar No. 04161400
dchaves@écrrlawfirm.com
AIDAN PERALES
State Bar No. 24027604
aperales@icrrlawfirm,com
ATTORNEYS FOR DEFENDANTS/CROSS-
DEFENDANTS, GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES

SA DE CV’S ORIGINAL ANSWER TO CROSS-CLAIM OF CO-DEFENDANT JOAQUIN CAVAZOS— Page
§
Case 7:21-cv-00075 Documenti-1 Filed on 02/26/21 in TXSD Pabecténmalyited

f212020 3:07 PM
Hidalgo County District Clerks
Reviewed By: Andria Garcia

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing instrument has been served upon all counsel of
record to this proceeding by the manner indicated below, on this the 24 day of July 2020.

Via e-serve

Manuel Guerra, II]
GUERRA LAW FIRM
320 w. Pecan Avenue
McAllen, Texas 78501
956/61 8-2557-Telephone
956/618-1690-Facsimile

Attorney for Plaintiff .

1. Cecilia Garza
Cecilia@garzamartinezlaw.com
Veronica Sepulveda

yeronica@ garzamartinezlaw.com
GARZA MARTINEZ, L.L.P.

PO Box 4134

Edinurg, Texas 78540
956/335-4900- Telephone
956/338-5700-Facsimile

&

Carlos E. Ortegon, P.C,
Carlos E. Ortegon
carlosortegon@ yahoo.com
504 E.9" Street Suite A
Mission, Texas 78572

 

/s/ Douglas E. Chaves
DOUGLAS E. CHAVES

Attorneys for Defendant/Cross-Plaintiff Joaquin Cavazes

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL ANSWER TO CROSS-CLAIM OF CO-DEFENDANT JOAQUIN CAVAZOS- Page

6
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pageéctneaif tied
7113/2020 11:42 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

Cause No. C-1629-20-C

MARIA C. LONGORIA and RUDY R.

VALDERAS, individually and as

Representatives of the Estate of

KRISTINE RENAE VALDERAS, deceased
Plaintiffs

IN THE DISTRICT COURT

VS 139 JUDICIAL DISTRICT

GONZALO PEREZ GONZALEZ,

LM TRANSPORTACIONES SA DE CV
Defendants/Cross-Defendants

and

JOAQUIN CAVAZOS

§
§
§
§
§
§
§
§
§
§
§
§
Defendant/Cross-Plaintiff §

HIDALGO COUNTY, TEXAS

DEFENDANTS GONZALO PEREZ GONZALEZ AND
LM TRANSPORTACIONES SA DE CV’S ORIGINAL THIRD-PARTY PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COME NOW, Defendants and now Third-Party Plaintiffs GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES SA DE CV (hereinafter “Third-Party Plaintiffs”),
and file this, their Original Third-Party Petition complaining of the Estate of Britney Justine
Cavazos (hereinafter “Britney Justine Cavazos"). In support of their Original Third-Party
Petition, GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV allege as
follows:

A. PARTIES

1. Plaintiffs, Maria C. Longoria and Rudy R. Valderas, individually and as
Representatives of the Estate of Kristine Renae Valderas, deceased are individuals residing in
Texas.

2. Defendants/Third-Party Plaintiffs herein, Gonzalo Perez Gonzalez and LM

   

EXHIBIT
DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORT
SA DE CV’S ORIGINAL THIRD-PARTY PETITION- Page 1 A VW
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Pageettbhicitd Fitea
7113/2020 11:42 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

Transportaciones SA De CV have answered the suit and are before the Court for all jurisdictional
and venue purposes.

3. Defendant Joaquin Cavazos has answered the suit and is before the Court for all
jurisdictional purposes.

4, Third-Party Defendant The Estate of Britney Justine Cavazos (hereinafter “Third-
Party Defendant”) may be served with process at Decedent Britney Justine Cavazos’ last known
address at 2512 Swallow Ave., McAllen, Texas 78504.

B. JURISDICTION AND VENUE

5. The Court has jurisdiction of the claims contained herein under Rule 38 of the
Texas Rules of Civil Procedure because the Third-Party Defendant is or may be liable to Third-
Party Plaintiffs for all or part of any claims against Third-Party Plaintiffs in this suit. The
amount in controversy is within the jurisdictional limits of this Court.

6. Venue is proper in in Bexar County, Texas.

C. FACTS

7. Plaintiffs, Maria C. Longoria and Rudy R. Valderas, individually and as
Representatives of the Estate of Kristine Renae Valderas have filed suit against Third-Party
Plaintiffs as a result of an accident that occurred on February 4, 2020 in Hidalgo County, Texas.
Specifically, Kristine Renae Valderas was a passenger in a vehicle operated by Britney Justine
Cavazos, when Britney Justine Cavazos caused the accident in question, resulting in the death of
Knistine Renae Valderas and Britney Justine Cavazos.

8. Britney Justine Cavazos failed to control her speed and struck the back of the
vehicle operated by Third-Party Plaintiff Gonzalo Perez Gonzalez. Defendants/Third Party-

Plaintiffs GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV have

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL THIRD-PARTY PETITION— Page 2
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Pakject&thioalg Fited
13/2020 11:42 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

denied and continue to deny, all liability. Defendants/Third-Party Plaintiffs GONZALO PEREZ

GONZALEZ and LM TRANSPORTACIONES SA DE CV contend, that Plaintiffs, Maria C.

Longoria and Rudy R. Valderas, individually and as Representatives of the Estate of Kristine

Renae Valderas’ damages, if any, are due to the negligence of Decedent Britney Justine Cavazos.
D. CLAIMS AGAINST THIRD-PARTY DEFENDANT

9. Defendants/Third-Party Plaintiffs GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV claim that on the occasion in question, Third-Party
Defendant Britney Justine Cavazos was negligent in failing to use ordinary care while operating
a motor vehicle. Specifically, Britney Justine Cavazos failed to control speed and failed to
maintain a clear and reasonable distance between Third-Party Plaintiff Gonzalo Perez
Gonzalez’s vehicle and her vehicle.

10. Accordingly, Defendants/Third-Party Plaintiffs GONZALO PEREZ GONZALEZ
and LM TRANSPORTACIONES SA DE CV contend that Britney Justine Cavazos’ negligence
was a proximate cause of the Plaintiffs’, Maria C. Longoria and Rudy R. Valderas, individually
and as Representatives of the Estate of Kristine Renae Valderas’ alleged damages if any.

11. Although Defendants/Third-Party Plaintiffs GONZALO PEREZ GONZALEZ and
LM TRANSPORTACIONES SA DE CV continue to deny that they are liable in any way, in the
unlikely event Plaintiffs, Maria C. Longoria and Rudy R. Valderas, individually and as
Representatives of the Estate of Kristine Renae Valderas are successful in their claims against
Defendants/Third-Party PlaintiffS GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV, in whole or in part, then Defendants/Third-Party Plaintiffs
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV assert that Third-

Party Defendant The Estate of Britney Justine Cavazos is responsible for the damages of

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA_DE CV’S ORIGINAL THIRD-PARTY PETITION-— Page 3
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD P tebthicdily Filed
13/2020 11:42 AM

Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

Plaintiffs, Maria C. Longoria and Rudy R. Valderas, individually and as Representatives of the
Estate of Kristine Renae Valderas.
£. CONTRIBUTION

12. Pleading further, and in the alternative, Defendants/Third-Party Plaintiffs
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV continue to deny
that they are liable in any way. In the unlikely event Plaintiffs, Maria C. Longoria and Rudy R.
Valderas, individually and as Representatives of the Estate of Kristine Renae Valderas are
successful in their claims against Defendants/Third-Party Plaintiffs GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES SA DE CV, in whole or in part, however, then
Defendants/Third-Party PlaintiffS GONZALO PEREZ GONZALEZ and LM
TRANSPORTACIONES SA DE CV are entitled to judgment over and against Third-Party
Defendant The Estate of Britney Justine Cavazos for all or a part of Plaintiffs, Maria C. Longoria
and Rudy R. Valderas, individually and as Representatives of the Estate of Kristine Renae
Valderas’ claims against Defendants/Third-Party Plaintiffs GONZALO PEREZ GONZALEZ and
LM TRANSPORTACIONES SA DE CV attributable to Third-Party Defendant Britney Justine
Cavazos’ comparative fault.

F. PRAYER

13. WHEREFORE, PREMISES CONSIDERED, Defendants/Third-Party Plaintiffs
GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA DE CV request that
Third-Party Defendant The Estate of Britney Justine Cavazos be required to appear and answer
herein, and that upon final hearing, in the unlikely event Plaintiffs should prevail! herein, all such
liability being expressly denied, that GONZALO PEREZ GONZALEZ and LM

TRANSPORTACIONES SA DE CV have judgment over and against The Estate of Britney

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL THIRD-PARTY PETITION Page 4
Case 7:21-cv-00075 Documenti1-1 Filed on 02/26/21 in TXSD  Patglectithioally Fited
13/2020 11:42 AM
Hida'go County District Clerks
Reviewed By: Xavier Jimenez

Justine Cavazos and for GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES SA
DE CV’s reasonable and necessary attorneys’ fees, costs, interest, and such other and further

relief, at law or in equity, to which GONZALO PEREZ GONZALEZ and LM

TRANSPORTACIONES SA DE CV may be justly entitled.

Respectfully submitted,

CHAVES, OBREGON & PERALES, L.L.P.
802 N. Carancahua, Suite 2100

Corpus Christi, TX 78470

(361) 884-5400

(361) 884-5401 (facsimile)

By: ___/s/ Douglas E. Chaves
DOUGLAS E. CHAVES
State Bar No. 04161400
dchaves@crrlawfirm.com
AIDAN PERALES
State Bar No. 24027604
aperales@crrlawfirm.com
ATTORNEYS FOR DEFENDANTS/CROSS-
DEFENDANTS, GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL THIRD-PARTY PETITION- Page 5
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD P Honicalif Filed
13/2020 11:42 AM
Hidalgo County District Clerks
Reviewed By: Xavier Jimenez

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing instrument has been served upon all counsel of
record to this proceeding by the manner indicated below, on this the 13" day of July 2020.

/s/ Douglas E. Chaves
DOUGLAS E. CHAVES

Via e-serve

Manuel Guerra, I!]
GUERRA LAW FIRM
320 w. Pecan Avenue
McAllen, Texas 78501
956/618-2557-Telephone
956/618-1690-Facsimile

Attorney for Plaintiff

I. Cecilia Garza
Cecilia@garzamartinezlaw.com
Veronica Sepulveda
veronica(@parzamartinezlaw.com
GARZA MARTINEZ, L.L.P.

PO Box 4134

Edinurg, Texas 78540
956/335-4900- Telephone
956/338-5700-Facsimile

&

Carlos E. Ortegon, P.C.

Carlos E. Ortegon

carlosortegon@yahoo.com

504 E.9" Street Suite A

Mission, Texas 78572

Attorneys for Defendant/Cross-Plaintiff Joaquin Cavazos

DEFENDANTS/CROSS-DEFENDANTS GONZALO PEREZ GONZALEZ and LM TRANSPORTACIONES
SA DE CV’S ORIGINAL THIRD-PARTY PETITION~ Page 6
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Page 52 of 57

Cause No. C-1629-20-C

MARIA C. LONGORIA and RUDY R.

VALDERAS, individually and as

Representatives of the Estate of

KRISTINE RENAE VALDERAS, deceased
Plaintiffs

IN THE DISTRICT COURT

VS 139 JUDICIAL DISTRICT

GONZALO PEREZ GONZALEZ,

LM TRANSPORTACIONES SA DE CV
Defendants/Cross-Defendants

and

JOAQUIN CAVAZOS
Defendant/Cross-Plaintiff

6G SOR WOR WGP UGA 0OR WGP UGS G2 UG COP GO KOR Un 6G

HIDALGO COUNTY, TEXAS

DEFENDANTS/CROSS-DEFENDANTS’ NOTICE TO COUNSEL OF FILING REMOVAL

TO:  Defendant/Cross-Plaintiff, JOAQUIN CAVAZOS, Individually, by and through his
attorney of record I. Cecilia Garza, Veronica Sepulveda, GARZA MARTINEZ, L.L.P.,
PO Box 4134, Edinburg, Texas 78540 956/335-4900- Telephone 956/338-5700-
Facsimile & Carlos E. Ortegon, P.C., Carlos E. Ortegon 504 E.9th Street Suite A,
Mission, Texas 78572

TO: Plaintiff, Maria C. Longoria, and Rudy R. Valderas Individually and as Representative of
Estate of Kristine Renae Valderas, by and through her attorney of record Manuel Guerra,
Ii], GUERRA LAW FIRM, 320 w. Pecan Avenue McAllen, Texas 78501 956/618-2557-
Telephone 956/618-1690-Facsimile
Please take notice that on the 26" day of February, 2021, GONZALO PEREZ

GONZALEZ and LM TRANSPORTACIONES SA DE CV, Defendants in the above-styled and

numbered cause, filed in the United States District Court for the Southern District of Texas,

McAllen Division, a Notice of Removal of the above-styled and numbered cause to said United

States District Court from the 139th District Court of Hidalgo County, Texas. A copy of the Notice

of Removal, without its exhibits, is attached hereto and served herewith.

EXHIBIT

DEFENDANTS/CROSS-DEFENDANTS’ NOTICE TO COUNSEL OF FILING REMOVAL - Pa : A ’ |
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Page 53 of 57

Notice is further given that on the 26" day of February, 2021, the above named Defendants

filed a copy of said notice with the District Clerk for the 139" District Court of Hidalgo County,

Texas, as required by law.

Respectfully submitted,

CHAVES, OBREGON & PERALES, L.L.P.
802 N. Carancahua, Suite 2100

Corpus Christi, TX 78470

(361) 884-5400

(361) 884-5401 (facsimile)

By: ___/s/ Douglas E. Chaves

DOUGLAS E. CHAVES

State Bar No. 04161400

Southern Bar District ID No. 1895

AIDAN PERALES

State Bar No. 24027604

Southern Bar District ID No. 27471

aperales/@\coplawtirm.com
ATTORNEYS FOR DEFENDANTS/CROSS-
DEFENDANTS, GONZALO PEREZ
GONZALEZ and LM TRANSPORTACIONES

DEFENDANTS/CROSS-DEFENDANTS’ NOTICE TO COUNSEL OF FILING REMOVAL - Page 2
Case 7:21-cv-00075 Document 1-1 Filed on 02/26/21 in TXSD Page 54 of 57

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing instrument has been served upon all counsel of
record to this proceeding by the manner indicated below, on this the 26" day of February, 2021.

Via e-serve

Manuel Guerra, III
GUERRA LAW FIRM
320 w. Pecan Avenue
McAllen, Texas 78501
956/618-2557-Telephone
956/618-1690-Facsimile

Attorney for Plaintiff

I. Cecilia Garza

Cecilia‘a@igarzamartinezlaw.com
Veronica Sepulveda

veronica@igarzamartinezlaw.com
GARZA MARTINEZ, L.L.P.
PO Box 4134

Edinurg, Texas 78540
956/335-4900- Telephone
956/338-5700-Facsimile

&

Carlos E. Ortegon, P.C.
Carlos E. Ortegon
carlosortegon(@yahoo.com
504 E.9" Street Suite A
Mission, Texas 78572

/s/ Douglas E. Chaves
DOUGLAS E. CHAVES

Attorneys for Defendant/Cross-Plaintiff Joaquin Cavazos

DEFENDANTS/CROSS-DEFENDANTS’ NOTICE TO COUNSEL OF FILING REMOVAL - Page 3
2/26/2021

MARIA C. LONGORIA, RUBY R. VALDERAS VS. GONZALO PEREZ
GONZALEZ, LM TRANSPORTACIONES SA DE CV, JOAQUIN CAVAZOS

Case 7:21-cv-00075 DogapavpntchidagdWercaartalahecaAaidseiiesPage 55 of 57

REGISTER OF ACTIONS
Case No. C-1629-20-C

. Injury or Damage - Motor
Case Type: Vehicle (OCA)
Date Filed: 05/13/2020

Location: 139th District Court

OP 007609 OL

 

Defendant

Defendant

Defendant

Plaintiff

Plaintiff

Party INFORMATION

Attorneys
CAVAZOS, JOAQUIN I. CECILIA GARZA

Retained
956-335-4900(W)

LM TRANSPORTACIONES SA DE CV DOUGLAS E. CHAVES
Retained
361-884-5400(W)}

PEREZ GONZALEZ, GONZALO DOUGLAS E. CHAVES

Retained
361-884-5400/W)

LONGORIA, MARIA C. MANUEL GUERRA, Ill
Retained
956-618-2557(W)

VALDERAS, RUDY R. MANUEL GUERRA, IH
Retained
956-618-2557(W)

 

05/13/2020

05/19/2020

05/19/2020
06/10/2020

06/22/2020
07/02/2020
07/13/2020
07/13/2020
07/13/2020
07/13/2020
08/10/2020
08/10/2020

08/10/2020
10/07/2020

10/07/2020
10/07/2020
11/23/2020
11/23/2026
11/23/2020

11/24/2020
41/24/2020

 

Events & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS

Original Petition (OCA)
AND REQUEST FOR DISCLOSURES
Citation
PEREZ GONZALEZ, GONZALO Served 06/62/2020
Returned 06/10/2020
LM TRANSPORTACIONES SA DE CV Served 06/08/2020
Returned 06/1 0/2020
CAVAZOS, JOAQUIN Unserved
Citation Issued

Defendant's Original Answer
AND REQUEST FOR DISCLOSURES
Defendant's Original Answer
Answer
Cross Action (Fee)
DEFENDANTS GONZALO PEREZ GONZALEZ AND LM TRANSPORTACIONES SA DE CV'S ORIGINAL THIRD-PARTY PETITION

Cover Letter
RE: CITATION
Citation
The Estate of Britney Justine Cavazos Served 07/14/2020
Returned 07/17/2020
Citation Issued

Rule 11 Agreement, Filed

E-Filing Forwarded to Court Queue
RULE 11 AGREEMENT

Rule 11 Agreement Reviewed and Returned by Court

Notice of Intention to Take Deposition on Written Questions
12 TOWING (ANY & ALL RECORDS)

Notice of Intention to Take Deposition on Written Questions
MCALLEN MEDICAL CENTER (MEDICAL)

Notice of Intention to Take Deposition on Written Questions
VALLEY FORENSICS PL.L.C, (AUTOPSY)

Motion
FOR TRIAL SETTING

Order Setting Hearing EXHIBIT
ON DOCKET CONTROL CONFERENCE

E-Filing Forwarded to Court Queue
ORDER SETTING HEARING ON DOCKET CONTROL CONFERENCE 4 - / b
Order Setting DCC, Signed

Notice Sent

https://pa.co.hidalgo. tx.us/CaseDetail.aspx?CaselD=4078188 1/2
2/26/2021

42/08/2020
12/09/2020

12/09/2020

02/01/2021
02/22/2021
02/22/2021
02/23/2021
02/23/2021
02/24/2021
02/26/2021

03/31/2021
09/20/2021

 

Case 7:21-cv-00075 Dogkpsipatolnidalgdalenceartnlaedctaaiddsiies Page 56 of 57

ORDER SETTING DOCKET CONTROL CONFERENCE
Notice of Intention to Take Deposition on Written Questions
Docket Control! Conference Hearing/Telephonic (1:00 PM) (Judicial Officer Flores, Bobby)

@2:00 p.m.

Result: Held
Docket Control Conference

Erica with Atty. Manuel Guerra, Atty. Cecilia Garza and Atty. Adan Peraiez agreed on Pre Trial and Jury Trial set for 9/20/2021 and Erica will

prepare Scheduling Order
Notice of intention to Take Deposition on Written Questions

SOUTH TEXAS HEALTH SYSTEM BEHAVIORAL (MEDICAL)
Motion te Compel

DISCOVERY AS TO DEFENDANTS GONZALO PEREZ GONZALEZ AND LM TRANSPORTACIONES
Order Setting Hearing

ON MOTION TO COMPEL
E-Filing Forwarded to Court Queue

ORDER SETTING HEARING ON MOTION TO COMPEL
Order Setting Hearing, Signed

ON MOTION TO COMPEL
Notice Sent

ORDER SETTING HEARING ON MOTION TO COMPEL, SIGNED
Notice of Intention to Take Deposition on Written Questions

DR JESUS A ZAVALETTA (MEDICAL)

Motion to Compei (9:00 AM) (Judicial Officer Flores, Bobby)
Pre Trial / Trial (9:00 AM) (Judicial Officer Flores, Bobby)
1-2 week Trial

*

 

 

06/11/2020
06/11/2020

07/13/2020
07/13/2020

05/14/2020
05/14/2020

 

FINANCIAL INFORMATION

Defendant CAVAZOS, JOAQUIN
Total Financial Assessment

Total Payments and Credits
Balance Due as of 02/26/2021

Transaction Assessment
EFile Payments from

16.00
16.00
0.00

16.00

TaxFile Receipt # DC-2020-008668 CAVAZOS, JOAQUIN (16.00)

Defendant LM TRANSPORTACIONES SA DE CV
Total Financial Assessment

Total Payments and Credits

Balance Due as of 02/26/2021

Transaction Assessment
EFile Payments from

94.00
94.00
0.00

94.00

TexFile Receipt # OC-2020-010310 LM TRANSPORTACIONES SA DE CV (94.00)

Plaintiff LONGORIA, MARIA C.

Total Financial Assessment 376.00
Total Payments and Credits 376.00

Balance Due as of 02/26/2021

0.00

Transaction Assessment 376.00

EFile Payments from
TexFile

https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaselD=4078188

Receipt # DC-2020-007224 LONGORIA, MARIA C. (376.00)
Case 7:21-cv-00075 Document1-1 Filed on 02/26/21 in TXSD Page 57 of 57

Index of Parties and Counsel

Douglas E. Chaves

CHAVES, OBREGON & PERALES, L.L.P.
802 N. Carancahua, Suite 2100
Corpus Christi, TX 78470
(361) 884-5400

(361) 884-5401 (facsimile)
State Bar No. 04161400

Fed. ID No. 1895
dchaves(@icrrlawfirnn.com
AIDAN PERALES

State Bar No. 24027604

Fed. ID No. 27471
aperales(@icrrlawfirm.com

Attorney for Defendants/Cross Defendants Gonzalo Perez Gonzalez and LM Transportaciones

SA DE CY

Manuel Guerra, III
GUERRA LAW FIRM
320 w. Pecan Avenue
McAllen, Texas 78501
956/618-2557-Telephone
956/618-1690-Facsimile

Attorney for Plaintiff Maria C. Longoria and Rudy R. Valderas, Individually and as

Representatives of the Estate of Kristine Renae Valderas, deceased

I. Cecilia Garza
Cecila@garzamartinezlaw.com
Veronica Sepulveda

veronica@ varzamartinezlaw.com
GARZA MARTINEZ, L.L.P.
PO Box 4134

Edinurg, Texas 78540
956/335-4900- Telephone
956/338-5700-Facsimile

&

Carlos E. Ortegon, P.C.

Carlos E, Ortegon

carlosortegon@ yahoo.com

504 E.9" Street Suite A

Mission, Texas 78572

Attorneys for Defendant/Cross-Plaintiff Joaquin Cavazos

EXHIBIT

i A-t|
